Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00726-CV

    IN RE Maria GONZALEZ, Eliseo Gonzalez, Lucy Harvest, Scott Grice, Miriam Grice and
                                 Democrats Abroad

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 9, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 31, 2022, relators filed a petition for writ of mandamus containing a request

for immediate emergency relief. After considering the petition and this record, this court concludes

relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a). Relators’ request for emergency relief is denied as moot.

                                                         PER CURIAM




1
 This proceeding arises out of relators’ absentee ballot complaint against Bexar County Election Officials. See TEX.
ELEC. CODE ANN. § 273.061(a) (“[A] court of appeals may issue a writ of mandamus to compel the performance of
any duty imposed by law in connection with the holding of an election or a political party convention, regardless of
whether the person responsible for performing the duty is a public officer.”).